Motion by defendant-appellant for leave to appeal to the Court of Appeals granted. The following questions are certified: (1) Was defendant’s motion for summary judgment properly denied as a matter of law? (2) Was the order of the County Court appealable to the Appellate Division insofar as such order struck out for insufficiency the first, second and third affirmative defenses in the defendant’s answer? (3) Was the order of this court, dated May 21, 1962, properly made? Ughetta, Acting P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.